     Case 2:20-cv-00016-MRW Document 21 Filed 05/21/20 Page 1 of 4 Page ID #:87



     Richard J. Idell, State Bar No. 069033
 1
     Ory Sandel, State Bar No. 233204
 2   DICKENSON, PEATMAN & FOGARTY
     A Professional Corporation
 3   1455 First Street, Suite 301
     Napa, California 94559
 4
     Telephone: (707) 252-7122
 5   Facsimile: (707) 255-6876

 6   Attorneys for Plaintiff Marval Dental Support, LLC
 7
 8   Jon D. Cantor, State Bar No. 091852
     Abirami Gnanadesigan, State Bar No. 263375
 9   DYKEMA GOSSETT PLLC
10   333 South Grand Avenue, Suite 2100
     Los Angeles, CA 90071
11   Telephone: (213) 457-1800
     Facsimile: (213) 457-1850Suite 2100
12
13   Attorneys for Defendants Dr. Man’s Dental Practice, Inc.
     and Dr. Man’s Happy Dental Group, Inc.
14
15                                  UNITED STATES DISTRICT COURT

16                                CENTRAL DISTRICT OF CALIFORNIA

17
     MARVAL DENTAL SUPPORT, LLC, a                          CASE NO. 2:20-cv-00016-MRW
18   Delaware limited liability company,                    STIPULATION RE: DISMISSAL, WITH
19                  Plaintiff,                              PREJUDICE [F.R.C.P. 41(a)]
20          v.

21   DR. MAN’S DENTAL PRACTICE, INC., a
     California corporation doing business as WOW
22   DENTAL; DR. MAN’S HAPPY DENTAL
     GROUP, INC., a California corporation doing
23   business as WOW DENTAL; and DOES 1
24   through 100, inclusive,
                    Defendants.
25
26          This Stipulation is entered into by and between Plaintiff Marval Dental Support, LLC

27   (“Plaintiff” or “Marval”), on the one hand, and Dr. Man’s Dental Practice, Inc., a California

28   corporation doing business as WOW Dental; and Dr. Man’s Happy Dental Group, Inc., a California
     corporation doing business as WOW Dental, on the other hand (collectively, “Defendants”). Plaintiff

                                                        1
      Case 2:20-cv-00016-MRW Document 21 Filed 05/21/20 Page 2 of 4 Page ID #:88




 1   and Defendants may be referred to herein severally as a “Party” or jointly as the “Parties”.
 2          WHEREAS, Plaintiff filed the complaint in this action on January 2, 2020; and
 3          WHEREAS, Defendants filed an answer to the complaint on February 18, 2020; and
 4          WHEREAS, without adjudication of any issue of fact or law and without any admission of
 5   liability, the Parties have reached a settlement of the entire action and entered into a written settlement
 6   agreement; and
 7          WHEREAS, pursuant to the Parties’ settlement, Plaintiff has agreed to dismiss, with prejudice,
 8   all claims against Defendants being made in this action; and
 9          WHEREAS, except as otherwise provided in their settlement agreement, the Parties have
10   agreed mutually to waive any attorneys’ fees and costs incurred to date in the prosecution and/or
11   defense of this action; and
12          WHEREAS, the written settlement agreement provides for the entry of a stipulated consent
13   decree on ex parte application in the event of a breach of the agreement by Defendants;
14          NOW THEREFORE, the Parties agree as follows:
15          1.0     The foregoing recitals are hereby incorporated by this reference.
16          2.0     In consideration of this Stipulation, the Parties have agreed mutually to waive any
17   attorneys’ fees and costs incurred to date in the prosecution and/or defense of this action.
18          3.0     Plaintiff shall file this Stipulation with the Court for an order thereon, dismissing this
19   action, each Party to bear its own attorneys’ fees and costs.
20          4.0     Notwithstanding the dismissal of this action with prejudice, if there is an alleged
21   breach of the settlement agreement by Defendants, the court shall reserve jurisdiction to re-open this
22   action for enforcement of the settlement agreement including without limitation for the purpose of
23   entry of the consent decree and enforcement thereof which application may be made after providing
24   Defendants with email notice to Defendants’ counsel, Jon D. Cantor, at JDCantor@dykema.com, and
25   //
26   //
27   //
28


                                                          2
     Case 2:20-cv-00016-MRW Document 21 Filed 05/21/20 Page 3 of 4 Page ID #:89




 1   thereafter moving ex parte and where Plaintiff need only show that there has been a breach by
 2   Defendants of their obligations under the settlement agreement.
 3                                                 DICKENSON, PEATMAN & FOGARTY, P.C.
 4
     Dated: May 21, 2020                    By:    /s/ Richard J. Idell
 5                                                 Richard J. Idell
                                                   Ory Sandel
 6                                                 Attorneys for Plaintiff Marval Dental Support, LLC
 7
                                                   DYKEMA GOSSETT PLLC
 8
     Dated: May 21, 2020                    By:    /s/ Jon D. Cantor
 9                                                 Jon D. Cantor
10                                                 Abirami Gnanadesigan
                                                   Attorneys for Defendants Dr. Man’s Dental Practice, Inc.
11                                                 and Dr. Man’s Happy Dental Group, Inc.
12
13                                  ATTESTATION OF CONCURRENCE
14           I, Richard J. Idell, as the ECF user and filer of this document, attest that, pursuant to
15   General Order No. 45(X)(B), concurrence in the filing of this document has been obtained from
16   Jon D. Cantor, the above signatory.
17                                                 DICKENSON, PEATMAN & FOGARTY, P.C.
18
     Dated: May 21, 2020                    By:    /s/ Richard J. Idell
19                                                 Richard J. Idell
                                                   Ory Sandel
20                                                 Attorneys for Plaintiff Marval Dental Support, LLC
21
22
23
24
25
26
27
28


                                                          3
     Case 2:20-cv-00016-MRW Document 21 Filed 05/21/20 Page 4 of 4 Page ID #:90




 1                                           [PROPOSED] ORDER
 2          PURSUANT TO THE FOREGOING STIPULATION, IT IS HEREBY ORDERED that this
 3   action is hereby DISMISSED, each party to bear its own attorneys’ fees and costs incurred to date in
 4   the prosecution and/or defense of this action, except as otherwise provided in the Parties’ settlement
 5   agreement.
 6          If there is an alleged breach of the parties’ settlement agreement by Defendants, the Court
 7   reserves jurisdiction to re-open this action for the purposes of deciding if such a breach occurred and, if
 8   so, entering an appropriate order, including without limitation a consent decree and enforcement
 9   thereof, pursuant to the settlement agreement of the parties.
10          IT IS SO ORDERED.
11
12   Dated: May 21, 2020
                                                             Hon. Michael R. Wilner
13                                                           United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         4
